Citation Nr: 9928024	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left below-the-knee 
amputation, secondary to service-connected right knee 
disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a right knee meniscectomy.

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee, with limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office in Philadelphia, Pennsylvania, 
which denied the veteran's claim of entitlement to service 
connection for left below-the-knee amputation.  As to the 
veteran's claim for an increased evaluation, the RO assigned 
a 30 percent evaluation for residuals of a meniscectomy of 
the right knee.

The Board notes that the issues of entitlement to increased 
evaluations for postoperative residuals of a right knee 
meniscectomy and for traumatic arthritis of the right knee, 
with limitation of motion, are addressed in the REMAND 
portion, following the decision below.


FINDING OF FACT

The medical evidence of record supports a finding that the 
veteran's left below-the-knee amputation resulted from the 
veteran's service-connected right knee disability.



CONCLUSION OF LAW

The veteran's left below-the-knee amputation resulted from 
the veteran's service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has submitted a 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran has presented a claim 
which is plausible and capable of substantiation.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Further, after 
reviewing the record, the Board is satisfied that all the 
relevant facts have been fully developed and that the case is 
properly in appellate status.

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).  When service-
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).


II.  Factual Background

The veteran's enlistment examination (conducted in September 
1963) notes pes planus, which was not considered 
disqualifying.  An overseas examination (conducted in 
November 1965) is negative for comment as to the veteran's 
pes planus, although the veteran reported that he could not 
walk at times without limping.  The veteran's October 1967 
discharge examination is also silent as to the veteran's pes 
planus and any related abnormalities.  There are no entries 
in the veteran's service medical records pertaining to his 
pes planus.

The veteran was granted service connection for postoperative 
residuals of a right knee meniscectomy with traumatic 
arthritis in a July 1971 rating decision.

Private medical records dated from February to March 1992 
indicate that the veteran had developed a blister on his left 
foot (on the plantar surface) approximately two months 
earlier.  The blister then ruptured and rapidly progressed to 
a diabetic cellulitic foot.  The veteran was started on 
Cipro, which was ineffective.  He then underwent a left foot 
guillotine amputation.

A November 1992 VA examination reflects the various 
procedures performed on the veteran's service-connected right 
knee.  It was noted that the veteran's pain in his right knee 
had worsened.  It was also noted that the veteran had 
developed calluses on his left foot, as a result of forward 
weight-bearing on that foot.  The veteran's left foot then 
became infected, and he underwent a left below-the-knee 
amputation in 1992.  The diagnoses were postoperative medial 
meniscectomy right knee, with severe degenerative joint 
disease and decreased range of motion, and postoperative left 
below-the-knee amputation, secondary to infected calluses 
caused by prolonged weight-bearing on the left leg.

A February 1994 medical report, from the veteran's private 
physician, Dr. L., reflects the veteran's left below-the-knee 
amputation in 1992.  This was required because of diabetic 
vascular disease.  The physician noted that this condition 
originated as a necrotic ulcer on the left foot, which began 
at the site of a callus the veteran stated he developed in 
service.  The veteran's infection did not respond to several 
weeks of antibiotic therapy, which made amputation necessary.

At his RO hearing (conducted in April 1994), the veteran 
stated that he had calluses on the bottom of his foot, one of 
which split open and got infected.  (Transcript (T.) at 2).  
The veteran went to his doctor and was put on antibiotics.  
Id.  This did not work, and after a couple of weeks, the 
veteran had developed gangrene and had lost his foot.  (T. at 
2-3).  When asked how he associated his right knee disability 
with his left side amputation, the veteran responded that he 
had always favored his right knee.  (T. at 3).  Because of 
this change in gait, the veteran felt that he had developed 
calluses as a result of his limping around.  Id.  When asked 
when he was first diagnosed with diabetes, the veteran 
testified that it had been about five years before.  (T. at 
10).  When asked how long he had had calluses on the bottom 
of his left foot, the veteran stated since 1965.  (T. at 11).  
The veteran reported that he had treated his calluses himself 
while in service, soaking them and using an emery cloth on 
them to take the thickness down.  (T. at 11).

An April 1994 VA examination reflects the veteran's medical 
history of having had a below left knee amputation.  It also 
reflects the veteran's reports that his service-connected 
right knee disability was getting worse.  There was no 
discussion as to the veteran's left below-the-knee 
amputation, but it was noted that the veteran had advanced 
degenerative joint disease in the right knee, with severely 
decreased range of motion and severe chronic pain.

A September 1995 VA opinion found no causal relationship 
between the veteran's right knee disability and his 
development of a callus on the left foot and subsequent 
development of diabetic gangrene in the left foot.  In 
forming this opinion, it was noted that the veteran's medical 
records had been reviewed.

A November 1997 letter from the veteran's family physician, 
Dr. S., relates a history of treatment since the early 1970s.  
It was noted that the veteran did have a callus on his left 
foot, which dated to service.  This callus was located near 
the left great toe.  An enclosed December 1982 x-ray of the 
veteran's left foot showed a hallux valgus deformity, as well 
as a calcaneal spur, on the left foot.  It was also noted 
that the veteran had reported adding pressure to the left 
foot area, which aggravated the callus, due to the problems 
he had experienced with his right knee.  This callus had 
become infected, and a below left knee amputation had been 
performed.  With respect to the veteran's diabetes, the 
physician stated that this had not been diagnosed until April 
1985.  Therefore, the veteran's problems with his left foot 
began as a callus, which was secondarily aggravated by his 
right knee problem, which became infected in 1991, which led 
to the left below-the-knee amputation.

At the veteran's hearing before a Member of the Board 
(conducted in December 1998), his service representative 
directed the Board's attention to the November 1997 letter 
from Dr. S, which provided an opinion as to a causal 
relationship between the veteran's right knee disability, his 
calluses, and the subsequent infection which necessitated the 
veteran's amputation.  (T. at 6).  The veteran reiterated his 
earlier contentions that he had developed a callus on his 
great left toe in 1964 or 1965 and that he took care of it 
himself.  (T. at 8).  In the 1980s, the callus had really 
started to bother him, so the veteran went to a doctor.  Id.  
The doctor had told the veteran just to keep an eye on it and 
not to let it get too big.  Subsequently, a few years later, 
the veteran's callus became red and painful.  Id.  The 
veteran went to his doctor and was told that the callus was 
infected.  Id.  The veteran was also told that this sometimes 
happened with diabetics.  Id.  The veteran was given 
antibiotics, but they did not work; the veteran's foot was 
then removed.  Id.

The September 1999 independent medical expert opinion 
(requested by the Board in May 1999) found that it was likely 
that the veteran's left foot calluses first developed in 
service.  It was noted that the veteran had been found to 
have pes planus upon entrance into service.  Individuals with 
this condition frequently developed excessive callus on the 
medial side of the foot, especially in the region of the 
great toe.  This opinion also found a direct relationship 
between the veteran's limping due to his service-connected 
right knee disability and his left foot disorder.  It was 
noted that the veteran had severe arthropathy of the right 
knee, which caused the veteran to favor that side, placing 
increased pressure on the left lower extremity. The veteran's 
biomechanical status of his left foot was already compromised 
by his pes planus and hallux valgus deformities.  By 
increasing the load on the veteran's left foot, it would be 
expected that he would develop worsening calluses under the 
great toe.  It was this specialist's opinion that the 
veteran's left foot disorder was related to his service-
connected right knee disorder.  However, the resulting below 
left knee amputation was indirectly related to the veteran's 
knee problem.

III.  Analysis

Upon review of the record, the Board finds there to be an 
approximate balance of positive and negative evidence 
regarding the issue whether the veteran's below left knee 
amputation resulted from the veteran's service-connected 
right knee disability.  As such, the benefit of the doubt is 
given to the veteran in this instance, and entitlement to 
service connection for below left knee amputation, secondary 
to service-connected right knee disability, is established.

Initially, the Board notes the clinical evidence of record 
which weighs against the veteran's claim for secondary 
service connection.  In this instance, while the veteran's 
service medical records show that he was found to have pes 
planus prior to entry into service, they do not reflect any 
in-service complaints or findings of calluses on the left 
foot, including the veteran's great left toe.  Further, the 
record clearly shows that the veteran has diabetes and that 
he underwent a below left knee amputation in 1992, as a 
result of having developed a diabetic cellulitic foot, due to 
an infected blister that did not respond to antibiotic 
therapy.  The November 1992 medical report from one of the 
veteran's private physicians reflects this history and states 
that the veteran's below left knee amputation was required 
because of diabetic vascular disease.  Also, the September 
1995 VA opinion found no causal relationship between the 
veteran's service-connected right knee disability and the 
development of a callus on the veteran's left foot and his 
subsequent development of diabetic gangrene, which 
necessitated a below left knee amputation.  Moreover, the 
September 1999 independent medical expert opinion found only 
an indirect relationship between the veteran's right knee 
disability and his subsequent below left knee amputation.

As to the evidence of record which supports the veteran's 
claim, the Board notes that the veteran's service medical 
records do, indeed, show that the veteran had pes planus 
while in service.  Also, at his two hearings, the veteran 
explained that he had self-treated the calluses that 
developed while in service, having soaked them and having 
used an emery cloth to reduce their thickness.  Further, the 
November 1992 VA examination contains the diagnosis of 
postoperative left below-the-knee amputation, secondary to 
infected calluses caused by prolonged weight-bearing.  
Admittedly, this diagnosis appears to be based, at least in 
part, on the veteran's own reports of his medical history and 
not on a review of the veteran's medical records.  However, 
the Board finds that this diagnosis is essentially reflected 
in the November 1997 letter from one of the veteran's private 
physicians.  Here, the physician stated that the veteran had 
a callus located near his great left toe while in service.  
Due to his right knee problem, the veteran placed added 
pressure to the left foot area, which in turn aggravated this 
callus.  This aggravated callus became infected in 1991, and 
a below left knee amputation was then performed.  As to this 
opinion and discussion of causality, the Board finds that the 
September 1997 independent medical expert opinion 
substantiates the veteran's private physician's opinion, at 
least as to the interplay between the veteran's pes planus, 
his calluses, and the compromised biomechanical status of his 
left foot and his service-connected right knee disability.  
As such, the Board finds clinical evidence which speaks to a 
causal chain of events, leading from the veteran's pes planus 
and aggravated calluses while in service to his service-
connected right knee disorder to his infected callus in 1992 
to his left below-the-knee amputation.

In practical effect, then, as outlined above, there is an 
approximate balance of evidence for and against the veteran's 
claim for service connection for left below  knee amputation, 
secondary to his service-connected right knee disability.  As 
such, the evidence of record is in equipoise, and the Board 
must apply the doctrine of reasonable doubt in this instance.  
See 38 U.S.C.A. § 5107(b).  The veteran's claim as to this 
issue is granted.


ORDER

Service connection for left below the knee amputation, 
secondary to service-connected right knee disability, is 
granted.


REMAND

Service connection for postoperative residuals of a right 
knee meniscectomy, with traumatic arthritis, was granted in a 
July 1971 rating decision, and a 10 percent evaluation was 
assigned.  In October 1992, the RO received the veteran's 
claim for an increased evaluation.  In a May 1993 rating 
decision, the veteran's disability rating was increased to 30 
percent.  The veteran then appealed.  During the pendency of 
this appeal, the RO granted a separate 10 percent evaluation 
for the veteran's traumatic arthritis of the right knee, with 
limitation of motion.  Currently, then, the veteran is 
assigned a 30 percent evaluation for postoperative residuals 
of a right knee meniscectomy and a 10 percent evaluation for 
traumatic arthritis of the right knee, with limitation of 
motion.

Review of the veteran's claims file shows that the most 
current clinical evidence of record addressing the veteran's 
level of disability due to his postoperative residuals of a 
right knee meniscectomy and traumatic arthritis of the right 
knee, with limitation of motion, is a July 1997 VA 
examination.  At that time, it was noted that the veteran's 
right knee range of motion was extension to 10 degrees and 
flexion to 90 degrees.  It was also noted that during flare-
ups, the veteran's right knee was even stiffer and more 
painful and that his range of motion was even more decreased.  
There were no notations, however, as to what the veteran's 
decreased range of motion was during these flare-ups.  
Further, there was no specific discussion as to the frequency 
of the veteran's flare-ups, although it was noted that the 
veteran's right knee swelled daily and that he reported being 
in constant chronic pain.  

The Board notes that evaluation of the veteran's right knee 
disabilities involves consideration of schedular criteria 
that, at least in part, provide for rating based on 
limitation of motion.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1998).  Without 
clinical findings as to the veteran's decreased range of 
motion during flare-ups, the record is inadequate for 
evaluating the veteran's current level of disability.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); see also Ardison 
v. Brown, 6 Vet. App. 405 (1994).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the issues of 
entitlement to increased evaluations for postoperative 
residuals of a right knee meniscectomy and for traumatic 
arthritis of the right knee, with limitation of motion, will 
not be decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-July 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
right knee disability, should be obtained 
by the RO and incorporated into the 
claims file.

2.  A VA examination should be scheduled 
and conducted by an orthopedist, if 
available, in order to determine the 
nature and severity of the veteran's 
service-connected right knee disability.  
All suggested studies should be 
performed, including range of motion 
testing.  The examination report should 
include a thorough description of the 
veteran's symptoms (including frequency 
of flare-ups and the symptomatology 
associated therewith) and of the clinical 
findings.  All findings should be 
recorded in detail.

The claims file, or copies of pertinent 
documents found therein, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the examination report.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.


In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals







